Appellant was convicted of the offense of unlawfully having in his possession a still, etc., to be used for the purpose of manufacturing alcoholic, etc., liquors, etc.
Without passing upon the question of whether or not there was any testimony offered on the trial, legally tending to show any guilty connection between the appellant, and the articles denominated by the state's witnesses a "still," which were found by the officers, it is sufficient for a disposal of this appeal to say that there was no evidence that said articles were "commonly or generally used for, or that they were suitable to be used in, the manufacture of prohibited liquors and beverages." This defect in the *Page 89 
proof is fatal to the state's case. Wilson v. State, 20 Ala. App. 62,100 So. 914; Ex parte State, etc., Wilson v. State,211 Ala. 574, 100 So. 917.
For the error in refusing to give at appellant's request the general affirmative charge in his favor, the judgment is reversed and the cause remanded.
Reversed and remanded.